Citation Nr: 0909049	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  07-23 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for a sinus disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to 
November 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in October 
2008.  A transcript of the hearing is associated with the 
Veteran's claims folder.  After the hearing, the Veteran 
submitted additional evidence in support of his appeal, and a 
waiver of his right to have the evidence initially considered 
by the RO was received from the Veteran's representative in 
February 2009.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issues of entitlement to service connection for bilateral 
hearing loss disability, a sinus disability and headaches are 
addressed in the REMAND that follows the order section of 
this decision.


FINDING OF FACT

The Veteran has tinnitus, and it originated during his period 
of active service.


CONCLUSION OF LAW

Tinnitus was incurred in active duty.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008) or 38 C.F.R. 
§ 3.159 (2008).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. 1131.  Service connection may 
be granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The Veteran contends that he is entitled to service 
connection for tinnitus as it arose as a result of his active 
service.  He claims that he was exposed to loud noise during 
basic training and was not provided with ear protection.  He 
further alleges that he started experiencing ringing in the 
ears after an explosives blast during a training exercise and 
that it has continued since then.  The Veteran is competent 
to describe his exposure to loud sounds, and he is also 
competent to testify as to his experience of ringing in the 
ears during and after service.  See Charles v. Principi, 16 
Vet. App. 370 (2002) (providing that ringing in the ears is 
capable of lay observation).

The Veteran's service treatment records are unavailable to 
confirm whether the Veteran had tinnitus during service, but 
the Board has found the Veteran's statements and testimony to 
be credible.  The post-service medical evidence of record 
reflects that the Veteran currently has tinnitus and that it 
is linked to service.  VA outpatient treatment records 
demonstrate that the Veteran has complained of tinnitus.  In 
April 2006, the examiner opined that military noise exposure 
is likely a contributory factor of the Veteran's tinnitus.  A 
December 2008 letter from Dr. Sharma, the Veteran's treating 
physician, indicates that the Veteran has complained to him 
of tinnitus and that the Veteran has told him that this 
condition began after an acoustic trauma blast that occurred 
in basic training.  Dr. Sharma did not provide an opinion 
concerning the etiology of the Veteran's tinnitus.

In view of the Veteran's credible statements and testimony, 
the medical evidence supportive of the claim, and the absence 
of any medical evidence indicating that the tinnitus is 
unrelated to service, the Board concludes that the 
preponderance of the evidence weighs in favor of the claim.  
Accordingly, service connection 
for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

The Veteran also contends that he is entitled to service 
connection for bilateral hearing loss disability, a sinus 
disability, and a headache disability.  In various statements 
from the Veteran and during the Veteran's hearing before the 
Board in October 2008, he explained that he was treated for a 
sinus problem while stationed in Japan in 1956.  He stated 
that he had a problem with watery eyes and drainage, and was 
hospitalized for one week in 1956.  Furthermore, he noted 
that he has suffered from headaches related to his sinus 
problem since the mid-1960s, and that his doctors have 
diagnosed him with post-nasal sinus headaches.  He claims 
that these sinus problems and headaches are ongoing.  He also 
expressed his belief that the same noise exposure during 
service that caused his tinnitus has also led to his current 
bilateral hearing loss.

As noted above, the Veteran's service treatment records are 
unavailable.  However, post-service medical records indicate 
that the Veteran has complained of and has been treated for 
these claimed conditions.  A report from the Veteran's 
employer indicates that the Veteran failed an employee 
hearing test in 2005.  VA outpatient records indicate that 
the Veteran began wearing hearing aids in 2006 and has 
received treatment for bilateral hearing loss.  Private 
medical records from 1977 through 2003 indicate that the 
Veteran has complained of and been treated for sinusitis and 
frontal and temporal headaches.  A statement from the 
Veteran's treating physician, Dr. Sharma, indicates that the 
Veteran has suffered from postnasal drip ever since nasal 
surgery in the fall of 1956, which now provokes coughing 
spells.  Another letter from Dr. Sharma in December 2008 
indicates that the Veteran has a history of a nasal 
antrostomy in service and that he believes that this may 
possibly be the cause of his headaches.  A letter from 
another physician, Dr. Smith, who treated the Veteran from 
July 1968 to April 2003, reveals that during the period of 
his care, recurrent sinus symptoms were apparent and the 
Veteran suffered from inner ear dysfunction which might have 
been related to sinus congestion.

VA's duty to assist the Veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A ; 38 C.F.R. 
§ 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
In light of the Veteran's history of hearing loss, sinus 
problems and headaches, and the fact that the Veteran has 
never been afforded a VA examination with regard to these 
conditions, the Board believes that the Veteran should be 
afforded a VA examination to determine the nature and 
etiology of these conditions. 

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions: 

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hearing loss, and sinus and headache 
conditions.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
such evidence, it should so inform the 
Veteran and his representative and request 
them to submit the outstanding evidence.

2.  The Veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of any currently 
present hearing loss, sinus disability, 
and headache disability.  Any indicated 
studies should be performed.  The claims 
folder, to include a copy of this Remand, 
must be made available to and be reviewed 
by the examiner.  

For purposes of the opinion, the examiner 
should assume that the Veteran is 
credible.  Based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion with respect to the Veteran's 
hearing impairment and his sinus 
disability as to whether there is a 50 
percent or better probability that the 
disorder is etiologically related to his 
active service.  The examiner should also 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's headaches are etiologically 
related to his active service or were 
caused or chronically worsened by his 
headache disorder.  The rationale for the 
opinions must also be provided.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If the benefits sought on appeal 
are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 


						(CONTINUED ON NEXT PAGE)


Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


